Citation Nr: 1017716	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 16, 
2005 for the award of special monthly compensation based on 
loss of use of a creative organ.

2.  Entitlement to an effective date earlier than August 16, 
2004 for the grant of service connection for diabetes 
mellitus, type II.

3.  Entitlement to a disability rating greater than 10 
percent for shell fragment wound, right leg, with retained 
foreign bodies.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing in March 2010.  
A transcript of this proceeding is associated with the claims 
file.  

The issues of entitlement to an effective date earlier than 
August 16, 2004 for the grant of service connection for 
diabetes mellitus, type II and entitlement to a disability 
rating greater than 10 percent for shell fragment wound, 
right leg, with retained foreign bodies are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
diabetes mellitus, hypertension, and erectile dysfunction was 
received on August 16, 2005; there are no communications 
prior to this time which may be considered a formal or 
informal claim.

2.  The RO established service connection for diabetes 
mellitus, type II, effective August 16, 2004, pursuant to the 
earlier effective date provisions for service connection 
grants under liberalizing legislation pursuant to 38 C.F.R. § 
3.114(a)(3).

3. The RO awarded service connection for hypertension and 
special monthly compensation based on loss of use of a 
creative organ effective August 16, 2005, the date the RO 
received the Veteran's claim for diabetes mellitus and its 
secondary disabilities.

4. The preponderance of the evidence shows that the Veteran 
was experiencing erectile dysfunction on the effective date 
of the liberalizing legislation that allowed presumptive 
service connection for diabetes mellitus, type II due to 
herbicide exposure.


CONCLUSION OF LAW

The criteria for an effective date of August 16, 2004, and no 
earlier, for the award of special monthly compensation based 
on loss of use of a creative organ have been met.  38 
U.S.C.A. §§ 5107, 5110, 5111, 7104 (West 2002); 38 C.F.R. §§ 
3.114, 3.400, 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date 
earlier than August 16, 2005 for the award of special monthly 
compensation based on loss of use of a creative organ.  
Specifically, the Veteran contends that he was diagnosed with 
diabetes and had problems with erectile dysfunction prior to 
May 8, 2001.    

Factual Background

A brief review of the history of this appeal is as follows.  
Service treatment records (STRs) are negative for an 
impression of diabetes mellitus or erectile dysfunction.  The 
Veteran submitted an initial claim for service connection for 
various disorders in February 1970.  By rating decision dated 
in June 1970, the RO granted service connection for shell 
fragment wound of the right leg with retained foreign bodies, 
shell fragment wound of the left forearm, and otitis externa 
of the right ear and denied service connection for a back 
disorder, a psychiatric disorder, and disorders of the right 
wrist and knee. 
  
On August 16, 2005, the Veteran submitted another claim for 
service connection, this time for diabetes, hypertension, 
peripheral neuropathy of the hands/feet, and erectile 
dysfunction.  In connection with this claim the RO obtained 
private treatment records dated from March 2005 to June 2005 
showing a diagnosis of diabetes mellitus as early as March 
2005.  The Veteran was afforded a VA examination in September 
2005 which revealed diagnoses of diabetes, hypertension, 
peripheral neuropathy, and erectile dysfunction for the past 
ten years as reported by the Veteran.  

By rating decision dated in November 2005, the RO granted 
service connection for diabetes mellitus and hypertension and 
awarded special monthly compensation based on loss of use of 
a creative organ effective August 16, 2005, the date of the 
Veteran's claim.

In February 2006 correspondence, the Veteran disagreed with 
the effective date assigned for the award of service 
connection for diabetes and special monthly compensation 
based on loss of use of a creative organ.  The Veteran 
indicated that he had been diagnosed with diabetes prior to 
May 8, 2001 and sought an effective date for these awards 
prior to that date.  By citing the date of May 8, 2001, the 
Veteran appears to be referring to 38 C.F.R. § 3.114, which 
notes that an effective date one year prior to the date of 
the Veteran's claim may be awarded when the evidence shows 
that the Veteran met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue (May 8, 2001) and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.

Subsequently, the Veteran submitted various treatment records 
showing treatment for diabetes mellitus as early as December 
1998.  

By rating decision dated in November 2006, the RO granted an 
earlier effective date for diabetes mellitus, specifically 
August 16, 2004, one year prior to the Veteran's claim.  This 
decision was based on a liberalizing regulation specific to 
claims for disability compensation for a covered herbicide 
disease pursuant to 338 C.F.R. § 3.114.

Also in November 2006, the RO issued a statement of the case 
with regard to an earlier effective date for the award of 
special monthly compensation based on loss of use of a 
creative organ and, subsequently, in December 2006 the 
Veteran perfected an appeal of this issue.

Legal Criteria

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a). 

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA has issued special regulations to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs.  38 C.F.R. § 3.816.  See Nehmer v. U.S. 
Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. 
Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the 
Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer 
III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease. 38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i).  The term covered 
herbicide diseases includes type II diabetes mellitus. 38 
C.F.R. § 3.816(b)(2)(i).  This regulation applies to claims 
for disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease. 38 C.F.R. § 
3.816(c).

Diabetes mellitus, type II, was included as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e), which was 
made effective by VA as of July 9, 2001. The legislation was 
then made retroactive by the United States Court of Appeals 
for the Federal Circuit back to May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).  Accordingly, if the veteran's claim was received 
between May 3, 1989 and May 8, 2001, the effective date must 
be the date of the claim.  Otherwise, the effective date of 
the award will be determined in accordance with § 3.114, 
which addresses effective dates when service connection has 
been granted based on a liberalizing change in the law (i.e. 
the inclusion of type II diabetes mellitus as a disease 
formally associated with exposure to herbicide agents).

Under 38 C.F.R. § 3.114, an effective date one year prior to 
the date of the Veteran's claim may be awarded when the 
evidence shows that the Veteran met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law or VA issue (May 8, 2001) and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114.  The eligibility criteria include a 
diagnosis of the claimed disorder.

Analysis

As noted above, in a November 2005 rating decision, the RO 
granted service connection for diabetes and hypertension and 
awarded special monthly compensation based on loss of use of 
a creative organ effective August 16, 2005. The Veteran 
contends that he is entitled to an earlier effective date for 
the award of special monthly compensation.  Thus, the 
question for consideration is whether an award prior to 
August 16, 2005 is possible.

The RO received the Veteran's claim relating to erectile 
dysfunction on August 16, 2005, and he is in receipt of 
special monthly compensation based on loss of use of a 
creative organ secondary to his diabetes mellitus due to 
herbicide exposure.  There is no earlier correspondence with 
regard to erectile dysfunction that may be construed as an 
earlier formal or informal claim; therefore, the effective 
date of the award shall be determined in accordance with 38 
C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

As set forth above, pursuant to 38 C.F.R. § 3.114, the 
provision allowing an effective date of one year prior to the 
date of the Veteran's claim when service connection is 
granted based on liberalizing legislation, requires that the 
evidence show the Veteran met all eligibility criteria, 
including a diagnosis of the claimed disorder, for the 
liberalized benefit on the effective date of the liberalizing 
law, May 8, 2001, and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement. 38 C.F.R. § 
3.114.

A review of the medical evidence of record fails to show that 
the Veteran was diagnosed with erectile dysfunction as of May 
8, 2001, the effective date the liberalizing law.  Rather, 
the medical evidence of record first reflects a diagnosis of 
erectile dysfunction during the September 2005 VA 
examination.  However, private treatment records show 
treatment for diabetes mellitus as early as December 1998.  
Also, during the September 2005 VA examination, the Veteran 
reported a history of erectile dysfunction for at least the 
past ten years.  Furthermore, during the March 2010 Board 
hearing, the Veteran reported a history of erectile 
dysfunction beginning in the mid 1980s.  

It is acknowledged that the Veteran is competent to give 
evidence about his observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is further acknowledged 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While there is no 
medical evidence of erectile dysfunction prior to May 8, 
2001, the Board finds the Veteran's testimony that he began 
experiencing erectile dysfunction prior to May 8, 2001 to be 
competent and credible.  As such, the Board finds that the 
Veteran's erectile dysfunction was present prior to the date 
of the liberalizing law, May 8, 2001 and an earlier effective 
date of August 16, 2004 for this claim pursuant to 38 C.F.R. 
§ 3.114 is warranted.

As for the potential for an effective date even earlier than 
August 16, 2004, the Board acknowledges the Veteran's 
contention that the effective date of his award for special 
monthly compensation based on loss of use of a creative organ 
should correspond to the date he first began experiencing 
erectile problems.  However, no claim for service connection 
for diabetes mellitus with erectile dysfunction was received 
until August 16, 2005, and there are no prior documents that 
can be construed as a claim for service connection for 
diabetes mellitus and/or erectile dysfunction.  Although the 
Veteran most likely had erectile dysfunction prior to May 8, 
2001, the effective date of special monthly compensation is 
determined by the date he filed his original claim with VA, 
and with application of 38 C.F.R. § 3.114(a)(3), which allows 
an effective date for no more than one year prior to the date 
of receipt of the Veteran's claim.  Therefore, any contention 
from the Veteran that the effective date of service 
connection for his erectile dysfunction should be the date he 
began experiencing erectile problems is without legal merit.    

Furthermore, the Veteran did not submit a claim of 
entitlement to service connection for diabetes mellitus 
and/or erectile dysfunction within one year of his separation 
from service nor does not contend otherwise.  Thus, 38 C.F.R. 
§ 3.816(c) (3) is inapplicable. 

Accordingly, an effective date of August 16, 2004, and no 
earlier, is warranted.  

In so deciding, the Board acknowledges that it is remanding 
the issue of entitlement to an effective date earlier than 
August 16, 2004 for the grant of service connection for 
diabetes mellitus, type II.  An earlier effective date of 
award on this issue could impact the effective date of award 
for special monthly compensation.  However, the remand is for 
procedural purposes only and a review of the record clearly 
reflects that, as a matter of law, an earlier effective date 
for the award of service connection for diabetes mellitus 
cannot be awarded.  As such, the Board finds that it would be 
futile to delay adjudicating the special monthly compensation 
claim at this time as additional benefits cannot be awarded 
as a matter of law.

For similar reasons, the Board notes that the Veteran 
recently requested that VA obtain medical records from a 
private physician.  The Board concedes the existence of 
erectile dysfunction for the time period prior to the 
effective date of award assigned, and no benefit could accrue 
to the Veteran in remanding this claim for additional 
records.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

While these duties generally apply to all claims filed on or 
after November 9, 2000, the United States Court of Appeals 
for Veterans Claims has held that the provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of the claim is based on an interpretation of 
the law rather than consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Compliance with the duties to notify and to assist has also 
been found unnecessary if additional evidence could not 
possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  As the instant case 
involves a dispute over the interpretation of the Nehmer 
decision, rather than of the facts of the claim, the duties 
to notify and to assist do not apply.

The Board also notes that the Veteran was provided with both 
the general criteria for establishing the effective date of 
an award of service connection, 38 C.F.R. § 3.400 in a 
December 2008 letter and the regulation that establishes the 
criteria for determining the effective date for service 
connection for a disease based on a liberalizing law, 38 
C.F.R. § 3.114 in the November 2006 statement of the case.  
As such, the Board finds that the requirements outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) have been 
substantially complied with.  As no further benefits are 
allowable under the law, no further notice or assistance is 
necessary.  


ORDER

An effective date of August 16, 2004, and no earlier, for the 
award of special monthly compensation based on loss of use of 
a creative organ is granted.   


REMAND

As above, in a rating decision dated in November 2005, the RO 
granted service connection for diabetes mellitus, type II and 
assigned a 20 percent disability rating effective August 16, 
2005  In February 2006, the Veteran disagreed with the 
effective date assigned, indicating that he had had diabetes 
since prior to May 8, 2001.  Thus, the Board finds that the 
Veteran timely initiated an appeal to the Board regarding the 
effective date of the award of service connection for 
diabetes mellitus.  

In a November 2006 rating decision, the RO assigned an 
earlier effective date for the Veteran's award of service 
connection for diabetes mellitus, specifically August 16, 
2004 and informed the Veteran that this was considered a full 
grant of the benefits sought on appeal.  In the Veteran's 
February 2006 notice of disagreement, he did not expressly 
limit the benefit sought to an effective date of August 16, 
2004, as he stated that he had been diagnosed with diabetes 
mellitus since prior to May 8, 2001.  Hence, the matter 
remains in controversy.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim for an original or an increased rating 
remains in controversy when less than the maximum available 
benefit is awarded).  

Also, by rating decision dated in January 2002, the RO 
continued a 10 percent disability rating for service-
connected shell fragment wound, right leg, with retained 
foreign bodies and the Veteran disagreed with the rating 
assigned by correspondence also dated in January 2002.

A review of the record fails to disclose that the Veteran has 
been provided a statement of the case regarding these two 
issues.  Therefore, the Board must remand these issues so 
that the Veteran can be provided a statement of the case with 
regard to his appeals regarding entitlement to an effective 
date earlier than August 16, 2004 for the grant of service 
connection for diabetes mellitus, type II and entitlement to 
a disability rating greater than 10 percent for shell 
fragment wound, right leg, with retained foreign bodies.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of 
the case with regard to the issues of 
entitlement to an effective date earlier 
than August 16, 2004 for the grant of 
service connection for diabetes mellitus, 
type II and entitlement to a disability 
rating greater than 10 percent for shell 
fragment wound, right leg, with retained 
foreign bodies.  The Veteran should be 
informed of his appellate rights and of 
the actions necessary to perfect an appeal 
on these issues.  Thereafter, the issues 
are to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


